               Case 20-12168-CSS          Doc 81     Filed 09/18/20   Page 1 of 2




NORRIS McLAUGHLIN, P.A.
7 Times Square, 21st Floor
New York, New York 10036
917-369-8847
Melissa A. Pena, Esq.
mapena@norris-law.com
Attorneys for Yorkville Tower Associates LLC

UNITED STATE BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re:                                                   Chapter 11

TOWN SPORTS INTERNATIONAL LLC, et al.,                   Case No. 20-12168 (CSS)

                                                         (Joint Administration Requested)
                               Debtor.


                                  NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Yorkville Tower Associates LLC, landlord and party in

interest, by their counsel, Norris McLaughlin, P.A., appears in this matter pursuant to Bankruptcy

Rules 2002 and 9010 and Sections 102(1), 342 and 1109(b) of the Bankruptcy Code and requests

that all notices given or required to be given in this case and all papers served or required to be

served in this case, be given to and serve upon the following:

               NORRIS McLAUGHLIN, P.A.
               7 Times Square, 21st Floor
               New York, New York 10036
               917-369-8847
               Attn: Melissa A. Pena, Esq.
               mapena@norris-law.com

and that it be added to the Master Service List in this case.

         PLEASE TAKE FURTHER NOTICE that pursuant to 11 U.S.C. Section 1109(b), this

demand shall be broadly construed to include, by way of example and not by way of limitation, all

notices and papers, including, without limitation, orders and notices of any application, motion,
                Case 20-12168-CSS         Doc 81      Filed 09/18/20     Page 2 of 2




petition, pleading, request, complaint or demand, whether formal or informal, whether written or

oral, and whether transmitted or conveyed by mail delivery, telephone, telegraph, telex, fax, e-mail

or otherwise, which affects, or purports to affect, the estates of the above named debtors or property

of their estates.

Dated: New York, New York
       September 17, 2020

                                                       NORRIS McLAUGHLIN, P.A.

                                                       By: /s/ Melissa A. Pena
                                                       Melissa A. Pena
                                                       7 Times Square, 21st Floor
                                                       New York, New York 10036
                                                       917-369-8847
                                                       mapena@norris-law.com
                                                       Attorneys for Yorkville Tower Associates LLC




                                                  2
